Wickhem, J.
The sole question debated upon this appeal is whether in entering the judgment appealed from the circuit court followed the mandate of this court. If it did, the judgment so entered is the judgment of this court and cannot be appealed from. If it did not, the remedy is by mandamus, and this court will not entertain an appeal. The sole remedy of defendant is an original action invoking the supervisory power of this court to compel the lower court to follow its mandate. Falk v. Wisconsin Tax Comm. 204 Wis. 518, 235 N. W. 925; Miswald-Wilde Co. v. Armory Realty Co. 213 Wis. 354, 251 N. W. 450. It follows that defendant’s appeal must be dismissed.
By the Court. — Appeal dismissed.